
	
		I
		111th CONGRESS
		2d Session
		H. R. 6490
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Mrs. Lummis (for
			 herself and Mr. Wu) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Soda Ash Royalty Reduction Act of 2006 to
		  extend the reduced royalty rate for soda ash.
	
	
		1.Extension of reduction in
			 royalty rate on soda ashSection 102 of the Soda Ash Royalty
			 Reduction Act of 2006 (Public Law 109–338; 30 U.S.C. 262 note) is amended by
			 striking 5-year and inserting 10-year.
		
